EXHIBIT 10.1

CONFIDENTIAL AND PROPRIETARY

March [    ], 2012

[Name of Executive]

Re: RSU Grants and Waiver of Certain KEESA Rights

Dear [Name]:

As you know, Tyco International Ltd., a corporation limited by shares
(Aktiengesellschaft) organized under the laws of Switzerland (“Tyco”), Tyco Flow
Control International Ltd., a corporation limited by shares (Aktiengesellschaft)
organized under the laws of Switzerland and presently a wholly-owned subsidiary
of Tyco (“Flow Control”), Panthro Acquisition Co., a Delaware corporation and a
direct wholly-owned subsidiary of Flow Control (“AcquisitionCo”), Panthro Merger
Sub, Inc., a Minnesota corporation and a direct wholly-owned subsidiary of
AcquisitionCo (“Merger Sub”), and Pentair, Inc., a Minnesota corporation (the
“Company”) are contemplating entering into a merger agreement (the “Merger
Agreement”) pursuant to which Merger Sub will be merged with and into the
Company (the “Merger”) and, as a result of which, the Company will become a
wholly owned subsidiary of Flow Control.

The Company has determined that the consummation of the Merger will constitute
(i) a “Change of Control” for purposes of the Company’s 2008 Omnibus Stock
Incentive Plan, as Amended and Restated (the “Omnibus Plan”), and (ii) a “Change
in Control of the Company” for purposes of the Key Executive Employment and
Severance Agreement, dated as of [            ], by and between you and the
Company (the “KEESA”).

In consideration of the foregoing, and in order to induce Tyco and Flow Control
to enter into the Merger Agreement and Flow Control to consummate the Merger,
you hereby agree that, except as set forth below, notwithstanding anything to
the contrary contained in the Omnibus Plan, the KEESA or any award agreement
between you and the Company, you hereby waive (i) your right under
Section 16(c)(i) and (ii) of the Omnibus Plan and Sections 3(b)(i) and 3(b)(ii)
of the KEESA (and any similar provision of any award agreement) to accelerated
vesting solely as a result of the consummation of the Merger with respect to all
the equity awards granted to you under the Omnibus Plan that remain outstanding
as of the Merger (the “Equity Awards”)[,] [and] (ii) your right under
Section 16(c)(iii) of the Omnibus Plan and Section 3(b)(iii) of the KEESA (and
any similar provision of any award agreement) to accelerated vesting solely as a
result of the consummation of the Merger with respect to all the cash
performance units granted to you under the Omnibus Plan that remain outstanding
as of the Merger (the “Cash Performance Units”, and together with the Equity
Awards, the “Awards”) [and (iii) your right to terminate your employment for
“Good Reason” (as defined in the KEESA) pursuant to the provisions of



--------------------------------------------------------------------------------

Section 1(l)(viii) of the KEESA] (the “Waiver”). The Company agrees that, prior
to and following the Merger, the Awards shall continue to vest and be payable in
accordance with their normal terms, except as described above; provided that
(a) each Cash Performance Unit shall vest and be payable without regard to any
performance or incentive requirements applicable to such awards prior to the
consummation of the Merger, with the value of such Cash Performance Units
determined based on the deemed achievement of all applicable performance
conditions at 100% of target (without pro-ration) and (b) each Award shall vest
in full in the event of a termination of your employment for “Good Reason” or
without “Cause”, in each case, as defined in and subject to the provisions of
the KEESA; provided, further, that, subject to the immediately following
paragraph, in the event that, as a result of the Waiver, your Company restricted
stock units or Cash Performance Units constitute “deferred compensation” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and you are a “specified employee” within the meaning of
Section 409A of the Code at the time of your termination of employment, any
payment to you in respect of such Awards shall be made on the first day of the
seventh month following the month in which your Separation from Service (as
defined in your KEESA) occurs, without interest thereon; provided however, that
if on the date of your Separation from Service neither the Company nor any other
entity that is considered a “service recipient” with respect to you within the
meaning of Section 409A of the Code has any stock that is publicly traded on an
established securities market within the meaning of Code Regulation
Section 1.897-1(m) or otherwise, then such payment shall be made to you within
ten business days of the date of termination.

Notwithstanding the foregoing, to the extent that, as of immediately prior to
the Merger, any of your outstanding Company restricted stock units (“Company
RSUs”) constitute “deferred compensation” within the meaning of Section 409A of
Code (including as a result of you meeting the criteria for such Company RSUs to
vest upon your “Retirement” prior to their regularly scheduled vesting date),
the Waiver shall not apply to such Company RSUs, and they shall vest and be
settled by delivery to you of shares upon consummation of the Merger in
accordance with their terms, except that (x) 50% of the shares delivered to you
upon settlement of such Company RSUs shall be immediately transferable by you
without restriction (including dispositions in order to fund your tax
liabilities in connection with such settlement of Company RSUs) and (y) the
remainder of such shares (the “Lock-Up Shares”) shall not be transferable
(whether by disposition, assignment, pledge, encumbrance or otherwise) until the
date on which such Company RSUs would have otherwise vested and been settled in
the absence of this letter agreement (excluding any accelerated vesting as a
result of the consummation of the Merger) and subject to the existing terms and
conditions thereon. You agree to (i) enter into additional agreements as
reasonably requested by the Company to give effect to the restrictions on
transfer described in the immediately preceding sentence and (ii) make a valid
election under Section 83(b) of the Code in connection with your receipt of the
Lock-Up Shares.

 

2



--------------------------------------------------------------------------------

In consideration for your past and expected future services to the Company, the
Company shall make a grant of restricted stock units (the “Founders RSUs”) to
you in connection with the consummation of the Merger with a grant date value of
$[•]. In addition, in consideration for your entry into this letter agreement
and the Waiver, the Company shall make an additional grant of restricted stock
units (the “Additional RSUs”) to you in connection with the consummation of the
Merger with a grant date value of $[•]. The Founders RSUs and Additional RSUs
shall each vest, subject to your continued employment, in two equal installments
on each of the third and fourth anniversaries of the consummation of the Merger,
subject, in each case, to earlier pro-rata vesting (based on the portion of the
four-year vesting period then elapsed) in the event your employment is
terminated by you for “Good Reason”, by the Company without “Cause” or as a
result of your death or disability, in each case, as defined in and subject to
the provisions of the KEESA. Such Founders RSUs and Additional RSUs shall not be
taken in consideration for purposes of determining the Company’s compliance with
the provisions of Section 5(e) of the KEESA.

Nothing contained in this letter agreement shall (i) be considered a waiver of
any other compensation or benefits to which you may be entitled (including,
without limitation, any rights you may have to payments under the Company’s
Executive Officer Performance Plan in connection with the Merger or any rights
you may otherwise have under the KEESA) or a waiver of any of your rights under
the Omnibus Plan or the KEESA under circumstances different than those described
herein with respect to the Merger or (ii) affect your eligibility to participate
or level of participation in any of the Company’s other compensation or benefit
plans including, without limitation, your eligibility to receive annual equity
compensation awards.

Please indicate your agreement with the foregoing by signing this letter
agreement below.

This letter agreement shall become effective upon the date hereof, but shall
terminate and be null and void ab initio and of no force and effect (including
the Company’s obligation to grant the Founders RSUs and Additional RSUs) if the
Merger Agreement is terminated in accordance with its terms and the Merger is
not consummated.

We appreciate your continued efforts on behalf of the Company.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

Sincerely, Pentair, Inc. By:       Name   Title

Acknowledged and agreed as of the date

first above written:

   Name:

[Signature Page to Waiver Letter Agreement]